Case 6:21-cv-00146-ADA Document 1-1 Filed 02/12/21 Page 1 of 21




                    Exhibit 1
            Case 6:21-cv-00146-ADA Document 1-1 Filed 02/12/21 Page 2 of 21
                                                                             THAT MEETMUULLITTUR              US009732930B2

(12) United States Patent                                                                    (10) Patent No.:               US 9 ,732,930 B2
         Takeuchi et al.                                                                     (45) Date of Patent:                   Aug. 15 , 2017
(54) LIGHT BULB SHAPED LAMP                                                         (58 ) CPC
                                                                                          Field ..of... Classification Search
                                                                                                         F21V 3 /00 ; F21V 9/ 16 ; F21V 3 /02 ; F21V
(75 ) Inventors: Nobuyoshi Takeuchi, Osaka (JP );                                                                 19/ 005; F21V 31/005 ; F21V 29 /70 ;
                  Tsugihiro Matsuda , Kyoto ( JP ) ; Hideo                                                        (Continued )
                 Nagai, Osaka (JP ); Masahiro Miki,
                 Osaka ( JP ) ; Yoshitaka Kurimoto ,
                 Osaka ( JP )                                                       (56 )                      References Cited
(73 ) Assignee : PANASONIC INTELLECTUAL                                                                  U .S. PATENT DOCUMENTS
                       PROPERTY MANAGEMENT CO .,                                               2,780 ,746 A * 2/1957 Arnott .............    HO1K 1/ 32
                       LTD ., Osaka (JP )                                                                                                   250 / 214 LA
                                                                                               6 ,641,294 B2 * 11/2003 Lefebvre ....            362/544
( * ) Notice:          Subject to any disclaimer, the term of this                                                (Continued )
                       patent is extended or adjusted under 35
                       U .S .C . 154 (b ) by 0 days .                                                 FOREIGN PATENT DOCUMENTS
(21) Appl. No.:             13/394,205                                              CN
                                                                                    EP
                                                                                                        201016445         2/ 2008
                                                                                                          2081227 A2 7 /2009
(22) PCT Filed : Jul. 20, 2011                                                                                    (Continued )
(86 ) PCT No.:         PCT/ JP2011/004103                                                                 OTHER PUBLICATIONS
      $ 371 (c )( 1),                                                               Machine Translation of JP 2009 -016058.*
      (2 ), (4 ) Date: Mar. 5 , 2012                                                                               (Continued )
(87 ) PCT Pub . No.: WO2012 /011279                                                 Primary Examiner — Laura Tso
     PCT Pub . Date : Jan . 26 , 2012                                               Assistant Examiner — Naomi M Wolford
                                                                                    (74 ) Attorney , Agent, or Firm — Greenblum & Bernstein ,
(65)              Prior Publication Data                                            P .L . C .
     US 2012 /0162965 Al Jun . 28 , 2012                                            (57)                  ABSTRACT
( 30 )           Foreign Application Priority Data                                  A light bulb shaped lamp according to the present invention
                                                                                    includes a translucent base board , an LED chip mounted on
   Jul. 20 , 2010 (JP ) ...                              2010 - 162504              the base board , a base for receiving power from outside, at
                                                                                    least two power- supply leads for supplying power to the
   Mar. 4 , 2011 (UP ) .                    ... .... ........ 2011 -047336
                                                                                    LED chip , and a globe partially attached to the base for
(51) Int. Cl.                                                                       housing the base board , the LED chip , and the power- supply
         F21V 9 / 16             (2006 . 01)                                        leads. Each of the two power -supply leads extends from a
         F21V 3 /02              (2006 .01)                                         side of the base toward inside of the globe and connected to
                                                                                    the base board , and the LED chip is provided between a
                           (Continued )                                             portion at which one of the two power -supply leads and the
(52) U . S . CI.                                                                    base board are connected and a portion atwhich the other of
                           F21V 3 /02 (2013.01); F21K 9 /232                        the two power - supply leads and the base board are con
             ( 2016 .08); F21K 9 /235 ( 2016 .08 ); F21K 9 /237                     nected .
                                                     ( 2016 .08);
                             (Continued )                                                                21 Claims, 8 Drawing Sheetsts

                                                                                     170




                                                                    100
                                                                             130 120
                                                                                               141 )
                                                                                               142



                                                                                       160


                                                                                       180
                                                                                       - 191



                                                                              192
             Case 6:21-cv-00146-ADA Document 1-1 Filed 02/12/21 Page 3 of 21


                                                                     US 9 ,732 , 930 B2
                                                                                Page 2

(51) Int. CI.                                                                                 7 , 388, 324 B2   6 / 2008 Foo
     F21K 9 /232                        ( 2016 .01)                                           7 ,810 ,974 B2    10 /2010 Van Rijswick et al.
         F21V 29 / 70                   ( 2015 .01)                                           7 , 872 ,418 B2    1/2011 Hata et al.
                                                                                              8 ,068 , 194 B2   11/ 2011 Itoh et al.
         F21K 9/ 238                    ( 2016 .01 )                                          8 ,400 ,051 B23 / 2013 Hakata et al.
         F21K 9 /235                    ( 2016 .01)                                           8 ,922 ,101 B2 12/ 2014 Hakata et al.
         F21K 9 /237                    (2016 .01)                                       2005/0200285 A1 *      9 /2005 Foo .....                        315 /56
         F21V 9 / 08                    ( 2006 .01 )                                     2007/0139949 A1        6 /2007 Tanda et al.
         F21V 19 /00                    ( 2006 .01 )                                     2008/0137360 A1        6 /2008 Van Rijswick et al.
         F21V 23/00                     ( 2015 .01)                                      2008 /0231169 A1 *      9 /2008 Hata et al .             ... .. 313 / 500
         F21V 31/ 00                    (2006 .01)                                       2008/0251809 A1 * 10 /2008 Wolf et al.                          257/ 103
         F21V 3/00                      ( 2015 .01)                                      2009/0184618 A1 * 7/ 2009 Hakata ............... HO1L 25 /0753
         HOIL 33/48                                                                                                                               313 / 1
                                        ( 2010 .01)                                      2009 /0231833 A1* 9 /2009 Miki ................... HO1L 33 /505
         F21Y 105 /10                   (2016 .01)                                                                                               362/84
         F21K 9 /64                     ( 2016 .01)                                      2009/0296017 Al 12 / 2009 Itoh et al.
         F21Y 103/ 10                   ( 2016 .01)                                      2010 /0046221 A1*       2 /2010 Posselt et al. ........... 362/ 249. 02
     F21Y 115 / 10                      ( 2016 .01 )                                     2010 /0109568 A1 *      5/ 2010 Camras et al. ............... 315 /294
(52) U . S . CI.                                                                         2010 /0213852 A1 *      8/ 2010 Imai ....                     315 / 112
         ???      ........... F21K 9 / 238 ( 2016 .08 ); F21V 9 / 08                     2011/0025205 AL         2/ 2011 Van Rijswick et al.
                                                                                         2013 /0099271 A1        4 /2013 Hakata et al.
               (2013 .01) ; F21V 9 / 16 (2013 .01); F21V 19 /005
                    ( 2013.01); F21V 23/ 002 ( 2013.01); F21V                                        FOREIGN PATENT DOCUMENTS
                    29/ 70 (2015 .01); F21V 31/ 005 (2013 .01) ;
                  F21K 9 /64 (2016 . 08 ) ; F21V 3 / 00 ( 2013 .01);                                    HO2 -54107           4 / 1990
                           F21Y 2103 / 10 (2016 .08 ); F214 2105 / 10
                    (2016 .08 ); F21Y 2115/ 10 ( 2016 .08 ); HOIL
                33/48 (2013 .01); HOIL 2224 /45144 ( 2013 .01);
                               HOIL 2224/ 45147 ( 2013 .01); HOIL
                                                                                     SE E E           2001 -126510
                                                                                                          3093138
                                                                                                      2005 - 268221
                                                                                                        200748864
                                                                                                      2008 -515158
                                                                                                                             5 / 2001
                                                                                                                             4 /2003
                                                                                                                             9 /2005
                                                                                                                             2 /2007
                                                                                                                             5 /2008
                      2224 /49107 (2013 .01 ); HOIL 2224 /73265                                       2008 -235824
                                                                                                       2009 - 16058
                                                                                                                            10 /2008
                                                                                                                             1 /2009
                                                                    (2013 . 01 )                      2009 -021221           1 / 2009
(58 ) Field of Classification Search                                                                   2010 - 15798          1 /2010
      CPC .......... F21V 23 /002; F21V 9/ 08 ; F21K 9/ 135 ;                                         2010 - 199144          9 /2010
                             F21K 9 /00 ; F21K 9 / 232; F21K 9 /64 ;                 wo                2006035349            4 /2006
                           F21K 9 /238; F21K 9/ 237; F21K 9 / 235 ;
                            HO1L 2224 /45144 ; HO1L 2224 /49107 ;                                      OTHER PUBLICATIONS
                            HO1L 2224 /73265; HO1L 33/48 ; HOIL
                               2924 /00 ; HOIL 2224 /45147; HOLL                      Emissivity Table from Omega. com . *
                              2224/ 4247 ; HO1L 2224 /4145 ; HOLL                    Machine Translation of JP 2010 -015798 . *
                              2224 /732605; F214 2103 /003 ; F21Y                    George C . Wei, Arlene Hekcer, and David A . Goodman , “ Translu
                      2105 /001; F21Y 2101 /02 ; F21Y 2103 / 10 ;                     cent Polycrystalline Alumina with Improved Resistance to Sodium
                          F21Y 2101/00 ; F214 2115 / 10 ; F21Y                        Attack ” , 2001, Journal of the American Ceramic Society , vol. 84 ,
                                         2105/ 10 ; H01J 61/ 34                      No. 12 , 2853 - 2862.*
         USPC ....           362/ 249.02 , 249.03 , 249. 04, 249.05 ,                Office Action from Japan PatentOffice ( JPO ), mailed Sep . 10 , 2013 ,
                        362 /249.06 , 227 , 249 .01 , 257 , 267 , 293 ,              in corresponding Japanese Patent Application No. 2012 -148914 .
                                       362/362 , 363 , 29, 367, 357                  Office Action from Japan Patent Office ( JPO ),mailed Sep . 10 , 2013 ,
                                                                                      in corresponding Japanese Patent Application No. 2012 -228442 .
         See application file for complete search history.                            China Office Action , including Search Report, mailed Jun . 30 , 2014 ,
                                                                                      for the corresponding Chinese Patent Application No.
(56 )                      References Cited                                           201180003539 .7 .
                   U .S . PATENT DOCUMENTS                                            Search Report issued by E .P .O . patent office in E .P . O . Patent
                                                                                      Application No. 11809454.9, dated Oct. 26 , 2015 .
        7 ,018 ,859 B2 *
        7 ,207,691 B2 *                                                 3428232 ** citcited by examiner
                              3 / 2006 Liao et al. . ..................... 438 /22
                              4 /2007 Lee et al. .................... 362/231
Case 6:21-cv-00146-ADA Document 1-1 Filed 02/12/21 Page 4 of 21


  atent       Aug. 15 , 2017             Sheet 1 of 8                   US 9 ,732, 930 B2




                       FIG . 1

                                                170
                                                170




                     100
                                 130 120
                                                       1 1411
                                                                  140
                                                                  14
                                           ulu $140    -- --142

                                               - 160
           171
           1824
           182
                                                180
                                                - 180
           1904
           190
           181                 - -
                                     5            191
                                                191
                           1




                                         192
     Case 6:21-cv-00146-ADA Document 1-1 Filed 02/12/21 Page 5 of 21


U . S . Patent         Aug. 15 , 2017       Sheet 2 of 8        US 9, 732 ,930 B2




                                         FIG . 2A
           -
           X



           >
                                                 130

        122 -
                                                               123 X '

         1424
                                         120

                                                                    141




                                         FIG . 2B
                                                                    100

                                   110              117 130
                 124
                                   110 11? ? 123              123

                       La                                            121
          122 VZZZZZAUN "
          122

          142                 1g
                                                     120
                                                                    141
     Case 6:21-cv-00146-ADA Document 1-1 Filed 02/12/21 Page 6 of 21


U . S . Patent     Aug. 15 , 2017      Sheet 3 of 8              US 9, 732 ,930 B2




                                     FIG . 3
                                                           130




                               116

                                                       13
                                                       X
         118                                          1118          125


                                                                    120




                                                      126
     Case 6:21-cv-00146-ADA Document 1-1 Filed 02/12/21 Page 7 of 21


U . S . Patent                Aug. 15, 2017                                Sheet 4 of 8                                               US 9 ,732,930 B2


                                                                    FIG. 4
                                                                           180




         ??
                      -   -   - -   -   -   - -   - - - - - - - -   - -    - - - - - - - - - - - -
                  -


                  -
                  -




                  -




                  -




                  -
                                                                                                                  185
                  -



                  -




                  -




                  -
                  ~
                  -
                  -
                  -
                                                                                                              -          -   - /   110
                                                                          *
                  -




                  -




                  -




                  -
                                                                                                          184                P
                                                                                                                             !

                                                                                                                             -        186
                                                                                                          182
                                                                                                                              *
                  ~
                  *
                  -




                                        - - -              - -       - -    -   . -   -   - - -   -   -   ?       - --




                                                                 FIG. 5A
                                                                     180°
                                              150°                                                        150°




                                                                                                                               90 '


                 60°
    Case 6:21-cv-00146-ADA Document 1-1 Filed 02/12/21 Page 8 of 21


U .S . Patent     Aug. 15,2017     Sheet 5 of 8                US 9 ,732,930 B2


                                 FIG . 5B
                                  180°
                        1500




                                               30°



                                 FIG . 6A
                      200                230             221




                                         220

                                 FIG . 6B
                                                  230
                  223 210                               225
                       SIDE
                                         226
                                                     220220
     Case 6:21-cv-00146-ADA Document 1-1 Filed 02/12/21 Page 9 of 21


U . S . Patent     Aug. 15 , 2017         Sheet 6 of 8                US 9,732 ,930 B2


                                 FIG . 7
                                                                      NI
                                                        370


                              310 300
                           VO!                                 341
                                                                     340
                                                         + 342

                                                          - 360




                 390

                                 FIG . 8A
                                                         300
                           310      330
                                                               321



                  320            FIG . 8B         334




                                                  333
    Case 6:21-cv-00146-ADA Document 1-1 Filed 02/12/21 Page 10 of 21


U . S . Patent    Aug. 15, 2017          Sheet 7 of 8          US 9 ,732 ,930 B2


                                   FIG . 9
                                  383 382
                                      382                380
                        awa
                            381     386                $ 385

                                   382

                                   FIG . 10
                                   400

                         1421
                    420-422423
                     420 422
                                                   430

                                         425
                                   FIG . 11
                            500                  530
                                                 530




                         521 522 523
                             520
                                   FIG . 12
                           600                   630




                                           620
Case 6:21-cv-00146-ADA Document 1-1 Filed 02/12/21 Page 11 of 21


  atent       Aug. 15 , 2017      Sheet 8 of 8     US 9 ,732, 930 B2




                               FIG . 13
                       700
                                      730
                                            720
         Case 6:21-cv-00146-ADA Document 1-1 Filed 02/12/21 Page 12 of 21


                                                     US 9 ,732,930 B2
             LIGHT BULB SHAPED LAMP                                 reproducing the simulative light-emission of the filament in
                                                                    the conventional incandescent light bulb emitting light with
                    TECHNICAL FIELD                                 out using optical fibers.
   The present invention relates to LED lightbulbs including 5                           Solution to Problem
light-emitting devices, and particularly relates to a light bulb
shaped LED lamp having a light-emitting diode (LED ).                  In order to solve the problems described above , an aspect
                                                                    of the light bulb shaped lamp according to the present
                   BACKGROUND ART                                   invention is A light bulb shaped lamp comprising : a base
                                                                 10 board ; a light-emitting device mounted on the base board ; a
   Compared to conventional illumination light source , base for receiving power from outside; at least two power
semiconductor light emitting devices such as LEDs are supply leads for supplying power to the light-emitting
se
small , have high efficiency and long lifetime as a light device ; and a globe for housing the base board , the light
source. Recentmarket needs for saving energy and resource emitting device, and the power - supply leads, the globe being
boosts the demand for light bulb shaped lamps using LEDs 15 partially         attached to the base , in which the base board is
(hereafter simply referred to as “ LED light bulb ” ) and        translucent, each of the two power- supply leads is extended
lighting apparatuses including the LED light bulbs.Mean          from a side of the base toward inside of the globe and is
while , some manufacturers stop manufacturing incandescent       connected  to the base board , and the light -emitting device is
light bulbs using filaments ( filament coils ) .
                                                              20 provided
   For example , the patent literature 1 discloses a conven - 20 pro       between    (i) a portion at which one of the two
tionalLED light bulb reproducing the shape of conventional PY    power -supply  leads and the base board are connected and ( ii )
filament in an incandescent light bulb . In the LED light bulb a portion
                                                                       por at which the other of the two power-supply leads
disclosed in the patent literature 1, an optical fiber resem and the base board are connected .
bling the shape of a filament is housed in the globe , an end           With this configuration , it is possible to implement, using
portion of the LED and the optical fiber are provided near 25 the light- emitting device , a light bulb shaped lamp capable
the base, and the light emitted from the LED is coupled to of reproducing the lighting status similar to an incandescent
the end portion of the optical fiber. With this configuration , lamp in which the filament can be seen through the globe .
the waves of the light emitted from the LED are guided to               Furthermore, in an aspect of the light bulb shaped lamp
the inside of the optical fiber. This reproduces a state as if the according to the present invention , the base board may be
filament emits light.                                             30 supported by the two power-supply leads .
                                                                        With this configuration, it is possible to simplify the
                       CITATION LIST                                 component structure .
                                                                        Furthermore, in an aspect of the light bulb shaped lamp
                       Patent Literature                             according to the present invention , a plurality of the light
                                                                     emitting devices may be mounted in line, and are covered
   [Patent Literature 1 ] Japanese Unexamined Patent Appli with            a sealing material with translucent property , and
cation Publication ( Translation of PCT Application ) No.               the sealing material may be formed in line connecting a
2008 -515158
                                                                           gap between the light- emitting devices .
                SUMMARY OF INVENTION                              40 With this configuration , it is possible to protect the
                                                                    light -emitting device with the sealing material. Furthermore ,
                      Technical Problem                             by covering the light-emitting device with the translucent
                                                                    material, twinkling light is emitted when the electric bulb
   The incandescent light bulb with the filament that can be        shaped lamp is turned on .
seen through the globe is mainly used for decoration . 45 Furthermore , in an aspect of the light bulb shaped lamp
Luminance that allows directly viewing the filament and             according to the present invention , the sealing materialmay
high luminous flux thatwould brighten up an area around the         include a wavelength conversion material which absorbs
light bulb are required for the incandescent light bulb .           light emitted from the light-emitting device and converts a
Accordingly, when replacing the incandescent light bulb      wavelength of the light into another wavelength .
with LED light bulb , luminance and luminous flux equiva - 50 With this configuration , a linear shaped light- emitting part
lent to those of the incandescent light bulb are required for       is formed , reproducing the lighting status of the filament in
the LED light bulb . Higher efficiency and longer lifetime          the conventional incandescent light bulb when the light bulb
than those of the incandescent light bulb are required for the      shaped lamp is turned on .
LED light bulb as well .                                            Furthermore, in an aspect of the light bulb shaped lamp
  Optical fiber is used in the LED light bulb disclosed in the 55 according to the present invention , the light-emitting device
patent literature 1. This becomes loss in coupling and loss in      may not be mounted on a surface of the base board opposite
waveguide when coupling and guiding the light emitted               to a surface on which the light- emitting device is mounted ,
from the LED to the optical fiber, which becomes a bottle           and a second sealing material may be provided on the
neck for increasing efficiency . Furthermore, in order to           opposite surface, the second sealing material being provided
compensate the coupling loss and waveguide loss for obtain - 60 over, in plan view , the sealing material on the surface on
ing high luminous flux , it is necessary to increase the        which the light- emitting device is mounted in plan view .
luminous flux from the LED which is the light source .                 With this configuration , the light emitted from a surface
However, it is necessary to increase the input power to the         on which no light-emitting device is mounted ( for example ,
LED , which causes reduction in efficiency and lifetime.   blue light) is converted into another color ( for example ,
   The present invention has been conceived in order to 65 converted into yellow light ), and a synthesized light such as
solve these problems, and it is an object of the present white light is emitted even from a surface on which no
invention to provide a light bulb shaped lamp capable of            light-emitting device is mounted .
         Case 6:21-cv-00146-ADA Document 1-1 Filed 02/12/21 Page 13 of 21


                                                      US 9,732,930 B2
  Furthermore, in an aspect of the light bulb shaped lamp             t ion , it is not necessary to use optical fibers. Thus, no
according to the present invention , the sealing material may     coupling loss described above occurs , implementing an LED
be in zig - zag shape .                                           light bulb with high efficiency and high luminous flux .
   With this configuration , it is possible to simulate the shape    Furthermore , since the light- emitting device is covered
of the filament of the conventional incandescent light bulb . 5 with the sealing material, the sealing material and the base
   Furthermore , in an aspect of the light bulb shaped lamp board becomes the light- emitting unit, thereby implement
according to the present invention , a surface of the base             ing an LED light bulb with high efficiency and high lumi
board on which the light-emitting device is mounted may be             nous flux .
in a rectangle shape, the two power supply leads may be
connected to shorter sides of the rectangle .              10
                                                           10                   BRIEF DESCRIPTION OF DRAWINGS
  With this configuration , it is possible to simulate the
supporting status of the filament part of the conventional          FIG . 1 is a front view of the LED light bulb according to
incandescent light bulb .                                        the embodiment 1 of the present invention .
  Furthermore , in an aspect of the light bulb shaped lamp          FIG . 2A is a diagrammatic perspective view illustrating
according to the present invention, a plurality of the light- 15 the configuration of the filament part in the LED light bulb
emitting devices are mounted on at least two surfaces of the           according to the embodiment 1 of the present invention .
base board .                                                             FIG . 2B is a cross - sectional view of the filament part in
   With this configuration , it is possible to simulate the state      the LED light bulb according to the embodiment 1 of the
of the filament of the conventional incandescent light bulb in         present invention (cross - sectional view along X - X ' in FIG .
which filaments are entwined .                                      20 2A ).
   Furthermore , in an aspect of the light bulb shaped lamp               FIG . 3 is a cross - sectional view for describing the con
according to the present invention , two through holes may
                                                        figuration of the LED chip and the peripheral part of the
be formed in the base board , and one of the two power LED chip in the LED light bulb according to the embodi
supply leadsmay pass through one of the two through holes,
                                                       ment 1 of the present invention .
and the other of the two power supply leads may pass 25 FIG . 4 is a diagram illustrating the circuit configuration of
through the other of the two through holes .           a lighting circuit in the LED light bulb according to the
  With this configuration , the base board can be firmly               embodiment 1 of the present invention .
connected to the power supply leads.                                     FIG . 5A is a chart illustrating a light- distribution pattern
  Furthermore , in an aspect of the light bulb shaped lamp             of the LED lightbulb according to the embodiment 1 of the
according to the present invention , the base board may be 30 present invention in which a base board made of translucent
made of a hard - brittle material having an emissivity of 0 . 8
                                                              polycrystalline alumina ceramic (total transmittance of 90 %
or higher.                                                    or higher ) is used .
   With this configuration , it is possible to promote heat     FIG . 5B is a chart illustrating a light- distribution pattern
dissipation from the base board .                             of the LED light bulb according to a comparative example
  Furthermore, in an aspect of the light bulb shaped lamp 35 in which a base board made of opaque alumina ceramic is
according to the present invention , the base board may be   used .
made of translucent ceramic , and the two power -supply         FIG . 6A is a diagrammatic perspective view illustrating
leads are copper wires .                                               the configuration of the filament part in the LED light bulb
  With this configuration , it is possible to promote heat             according to the variation of the embodiment 1 of the present
dissipation from the base board toward the base through the 40 invention .
power supply leads.                                                      FIG . 6B is a cross -sectional view of the filament part in
  Furthermore , in an aspect of the light bulb shaped lamp             the LED light bulb according to the variation of the embodi
according to the present invention , an electronic part elec - ment 1 of the present invention ( cross -sectional view along
trically connected to the light- emitting device may be         A - A ' in FIG . 6A ).
housed in the base .                                          45 FIG . 7 is a front view of the LED lightbulb according to
   With this configuration , power is appropriately supplied    the embodiment 2 of the present invention .
to the light-emitting device .                                           FIG . 8A is top view illustrating the configuration of the
   Furthermore , an aspect of the light bulb shaped lamp               filament part in the LED light bulb according to the embodi
according to the present invention includes a first series - ment 2 of the present invention .
connected group and a second series - connected group each 50 FIG . 8B is a diagram illustrating the arrangement of a
of which is a group of a plurality of the light- emitting       sealing material in the filament part of the LED light bulb
devices connected in series , in which the first series - con - according to the embodiment 2 of the present invention .
nected group and the second series -connected group are           FIG . 9 is a diagram illustrating the circuit configuration of
electrically connected in an inverse parallel connection , AC   a lighting circuit in the LED light bulb according to the
power is supplied to the two power - supply leads, and each 55 embodiment 2 of the present invention .
of the two power- supply leads is electrically connected to       FIG . 10 is a diagram (diagrammatic perspective view ) for
each end of the inverse parallel connection .                   describing the variation 1 of the filament part of the LED
   With this configuration , it is possible to cause the filament      light bulb according to the embodiment 2 of the present
part to emit light by the AC power without using the diode invention .
for rectification . Accordingly, the circuit configuration is 60 FIG . 11 is a diagram (diagrammatic perspective view ) for
simplified .                                                           describing the variation 2 of the filament part of the LED
                                                                       light bulb according to the embodiment 2 of the present
               Advantageous Effects of Invention                       invention .
                                                                          FIG . 12 is a diagram ( diagrammatic perspective view ) for
   The present invention can reproduce the simulated light- 65 describing the variation 3 of the filament part of the LED
emission state of the filament in a conventional incandescent  light bulb according to the embodiment 2 of the present
light bulb emitting light. Furthermore , in the present inven  invention.
         Case 6:21-cv-00146-ADA Document 1-1 Filed 02/12/21 Page 14 of 21


                                                     US 9 ,732,930 B2
  FIG . 13 is a diagram ( top view ) for describing the               190 . The two power supply leads 140 ( 141, 142) extend
variation 4 of the filament part of the LED light bulb                from the stem 160 to outside of the globe 170, and are
according to the embodiment 2 of the present invention .              connected to the circuit 180 . Among the two power supply
                                                                      leads 140 ( 141, 142 ) connecting the circuit 180 and the base
          DESCRIPTION OF EMBODIMENTS                      5 190 , one of the power supply leads 141 is electrically
                                                            connected to a screw part 191 on the side surface of the base ,
   The following shall describe the light bulb shaped lamp and the other power supply lead 142 is electrically con
according to the embodiment of the present invention with             nected to the eyelet 192 at the bottom of the base. The
reference to the drawings. However, the present invention is           following is the more detailed description of the components
determined based on the recitation in Claims. Accordingly , 10 of the LED light bulb 1 according to the embodiment 1 .
among the components in the following embodiments , the         (Filament Part)
components not recited in the independent claim which              First, the filament part 100 shall be described with refer
illustrates the most generic concept of the present invention   ence to FIGS. 2A and 2B . FIG . 2A is a diagrammatic
are not necessary for solving the problem of the present perspective view of the filament part in the LED light bulb
invention but included as a part of a preferable embodiment. 15 according to the embodiment 1 of the present invention , and
Note that, the diagrams are schematic diagrams, and illus - FIG . 2B is a cross -sectional view of the filament part along
tration is not necessarily strictly accurate .                         X - X ' in FIG . 2A .
                                                                         As illustrated in FIGS . 2A and 2B , the filament part 100
                        Embodiment 1                                   includes a plurality of LED chips 110 , a base board 120 on
                                                                   20 which the LED chips 110 are mounted , and a sealing
   First, the light bulb shaped lamp according to the embodi-         material 130 for sealing the LED chips 110 .
ment 1 of the present invention shall be described . The light           The base board 120 is a mounting base board for mount
bulb shaped lamp according to the embodiment 1 of the                 ing the LED chips 110 , and is a long board having a first
present invention is a light bulb shaped lamp in which LED            main surface 125 ( front surface ) composing the surface on
is used as the light source , and is the LED light bulb 25 which the LED chips 110 are mounted and a second main
replacing conventional light bulb shaped lamp such as      surface 126 (back surface ) composing the surface opposite
incandescent light bulbs and light bulb shaped fluorescent            to the firstmain surface . A plurality of the LED chips 110 are
lamps.                                                          arranged in a straight line and mounted on the first main
(Overall Configuration of LED Light Bulb )                      surface of the base board 120 . The filament part 100 is
   The overall configuration of the LED light bulb according 30 placed with the first main surface on which the LED chips
to the embodiment 1 of the present invention shall be           110 are mounted facing toward the top of the globe 170 .
described with reference to FIG . 1. FIG . 1 is a top view of      The base board 120 is composed of a material translucent
the LED light bulb according to the embodiment 1 of the to visible light. The base board 120 is preferably made of a
present invention .                                             material with high light transmittance . With this, the light
   As illustrated in FIG . 1, the LED light bulb 1 according 35 emitted from the LED chip 110 transmits inside the base
to the embodiment 1 of the present invention uses LED chips board 120 , and is emitted from a part in which no LED chip
which are semiconductor light- emitting devices as the light     110 is mounted . Accordingly , even when the LED chips 110
source . The LED light bulb 1 includes a filament part 100 are mounted only on the firstmain surface of the base board
composed of the LED chips and other parts, two power             120 , the light is emitted from the second main surface 126
supply leads 140 ( 141 and 142 ) for supplying power to the 40 and other parts . Thus , it is possible to omnidirectionally emit
LED chips , a stem 160, a globe 170 , a circuit 180 including         light from the filament part 100 as the center.
electronic parts , and a base 190 . The filament part 100 is             The base board 120 may bemade of inorganic material or
composed of the LED chips 110 (not illustrated ) and a base           resin material, and a translucent ceramic board made of
board 120 . Note that, in FIG . 1, the circuit 180 and the power      alumina or aluminum nitride, a translucent glass substrate ,
supply leads 140 placed inside the base 190 are illustrated in 45 or a flexible substrate made of flexible translucent resin may
dotted lines .                                                    be used , for example . The base board 120 according to the
   The filament part 100 is a light- emitting unit (light -           embodiment 1 is made of ceramic composed of translucent
emitting module ) reproduces the simulated light- emitting            polycrystalline alumina , and is a bar- shaped cuboid 20 mm
property equivalent to the filament in an incandescent light          long, 1 mm wide, and 0 .8 mm thick . Accordingly , the shape
bulb , and emits light with the power supplied from the 50 of the first main surface 125 and the second main surface
power supply leads 140 . The filament part 100 includes a              126 of the base board 120 is a rectangle with a large aspect
translucent base board 120 on which the LED chips are                 ratio . As described above , by making the shape of the base
mounted , and is housed in the globe 170 . In the embodiment          board 120 long, it is possible to reproduce the filament of the
1 , the filament part 100 is suspended approximately at the           incandescent light bulb simulated more closely. Note that,
center of the hollow globe 170 . As described above , placing 55 the shape and the size of the base board 120 are examples ,
the filament part 100 at the center of the globe 170 achieves         and may be in other form or size .
light- distribution property closely similar to the incandes -           Power supply terminals 121 and 122 for fixing the power
cent light bulb using conventional filament coil when the             supply leads 140 (141, 142) are provided at both ends of the
lamp is turned on for light emission .                              base board 120 in the longer direction , and metal plating
   In addition , the filament part 100 is suspended in the globe 60 made of gold and others is made on the uppermost surface
170 with the support of the two power supply leads 140                of the power supply terminals 121 and 122 . At the power
( 141, 142 ) at the ends of the base board 120 . More specifi -       supply terminals 121 and 122 on the ends of the filament part
cally, the filament part 100 is off the inner surface of the           100 , the tip of the power supply leads 140 are electrically
globe 170 in the globe 170 . The two power supply leads 140     andmechanically connected by solder. More specifically , the
are supported by the stem 160 . The opening 171 of the globe 65 two power supply leads 140 ( 141 and 142) are connected to
170 is closed by the stem 160. The base 190 is attached to            the shorter sides of the first main surface 125 of the
hide the closed part. The circuit 180 is housed in the base           rectangle . In the embodiment 1, the base board 120 is
         Case 6:21-cv-00146-ADA Document 1-1 Filed 02/12/21 Page 15 of 21


                                                      US 9 ,732,930 B2
attached to the power supply leads 140 such that the first            LED chip which emits blue light when energized may be
main surface 125 on which the LED chips 110 are mounted               used , for example . Note that, in the embodiment 1 , an
faces the top of the globe 170 ( in a direction that the second eyo
                                                                example in which 12 LED chips 110 are mounted is illus
main surface 126 faces the base ). In addition , wire bonding trated . However, the number of the LED chips 110 may be
pads 123 and 124 electrically connected to the power supply 5 determined appropriately depending on the usage . For
terminals 121 and 122 are provided on both ends of the first example, as a replacement for a miniature light bulb , only
main surface 125 of the base board 120 .                        one LED chip may be used .
   Twelve LED chips 110 are provided in a straight line            The LED chips 110 and the gold wire 117 are covered
between the power supply terminals 121 and 122 on the first           with the translucent sealing material 130 in a straight line
main surface 125 of the base board 120 . More specifically , 10 shape . The sealing material 130 is a phosphor containing
the LED chips 110 are provided between a part at which the resin made of a resin containing phosphor particles which
power supply lead 141 and the base board 120 are connected        are wavelength conversion material, and converts the wave
and a part at which the power supply lead 142 and the base        length (converts color ) of light emitted from the LED chip
board 120 are connected .                                          110 to light with another wavelength , and seals the LED chip
   Note that, the base board 120 is preferably made of a 15 110 for protecting the LED chip 110 . In the embodiment 1 ,
material which is not only translucent but also has high heat the sealing material 130 is formed in a straight line shape
conductivity and heat emissivity for increasing the heat covering all of the LED chips 110 arranged in a straight line.
radiation property. In this case , it is preferable that the base    More specifically , translucent resin such as silicone resin
board 120 is made of a material generally referred to as a may be used as the sealing material 130 , and the sealing
hard brittle material, such as glass and ceramic . Here , the 20 material 130 is composed of the translucent resin dispersed
emissivity is represented by a ratio with respect to heat             with phosphor particles ( not illustrated ) and light- diffusion
emission on black body ( full radiator), and has a value              material (not illustrated ). The sealing material 130 with the
between 0 and 1, with 1 being the value of black body                 configuration described above is formed by the following
radiation . The emissivity of glass or ceramic is 0 .75 to 0 . 95 , two processes, for example . First, in the first process , the
and heat emission close to the black body radiation is 25 sealing material 130 which is an uncured paste including the
achieved . In terms of practical use , the emissivity of the base wavelength conversion material is applied in a continuous
board 120 is preferably 0 . 8 or higher, and is more preferably     straight line on the row of the LED chips 110 by a dispenser.
0 . 9 or higher. In addition , when the volume of the filament        Next, in the second process, the applied paste of sealing
part 100 is small compared to the entire lamp and the heat            material 130 is cured . The cross - section of the sealing
capacity is small, it is preferable to have a configuration with 30 material 130 formed as described above is dome-shaped ,
high emissivity so as to dissipate heat.                              and is 1 mm wide and 0 .2 mm high . Note that, it is preferable
   Next, the detailed description of the LED chip 110 shall           that the width of the sealing material 130 is approximately
bemade with reference to FIG . 3 . FIG . 3 is a cross - sectional     the same as the width of the base board 120 .
view for illustrating the LED chip and the configuration                Note that, the wavelength conversion material included in
around the LED chip in the LED light bulb according to the 35 the sealing material 130 may be a yellow phosphor such as
embodiment 1 of the present invention .                               (Sr, Ba )2SiO2: Eu2 +, Srz SiOs:Eu2 +, for example . Alterna
   As illustrated in FIG . 3 , the LED chip 110 includes a            tively , the wavelength conversion materialmay be a green
sapphire board 111 and a plurality of nitride semiconductor           phosphor such as (Ba, Sr) Si04: Eu2 +, BazSig012N2:Eu2 +.
layers 112 stacked on the sapphire board 111 and each                 Alternatively, the wavelength conversion material may be a
having a different composition , is vertically long , and is 600 40   red phosphor such as CaAlSiNz: Eu2+, Sr2(Si, Al)-(N , O ), :
um long, 300 um wide , and 100 um thick . At an end of the            Eu2 + . The sealing material 130 may not be necessarily be
LED chip on a surface opposite to the sapphire board 111 ,            made of silicone resin , and may be made of an organic
a cathode electrode 113, an anode electrode 114 , and wire            material such as fluorine series resin or an inorganic material
bonding parts 115 and 116 are formed .                                such as a low -melting-point glass or a sol- gel glass. Since
   The LED chip 110 is fixed with the chip mounting part 45 the inorganicmaterials are more highly resistant to heat than
119 ( see FIG . 2B ) of the base board 120 by a translucent chip the organic material, the sealing material 130 made of
bonding material 118 such that the surface on the sapphire inorganic material is advantageous for increasing lumi
board 111 faces the first main surface 125 of the base board          nance .
120. Silicone resin containing a filler made of metal oxide              As phosphor particles, when the LED chip 110 is a blue
may be used as the chip bonding material 118 . Note that, 50 LED chip which emits blue light, a material which absorbs
using translucent material as the chip bonding material 118    part of the blue light and converts the wavelength of the light
reduces the loss oflight emitted from the surface of the LED   into another wavelength is used . For example, YAG series
chip 110 on the sapphire board 111 side and side surfaces of yellow phosphor particles such as ( Y, Gd )3A1,012 :Ce + ,
the LED chip 110, and prevents a shadow blocked by the YzA1,02:Ce3 + may be used in order to obtain white light
chip bonding material 118 . In addition , the LED chips 110 55 from the blue light. With this , part of the blue light emitted
are electrically connected by a gold wire 117 . With this, the from the LED chip 110 is converted into yellow light by
12 LED chips 110 are connected in series . The LED chips wavelength conversion of the yellow phosphor particles
110 at the ends of the LED chips 110 connected in series are included in the sealing material 130 . The blue light which is
electrically connected the wire bonding pad parts 123 and not absorbed by the yellow phosphor particles and the
124 that are electrically connected by the gold wire 117 to 60 yellow light obtained by the wavelength conversion of the
the feeder terminals 121 and 122 provided at the ends of the          yellow phosphor particles are diffused and mixed in the
base board 120 . Note that, in the embodiment 1, one power            sealing material 130 , and is emitted as white light from the
supply terminal 121 is a cathode power supply terminal, and           sealing material 130 .
the other power supply terminal 122 is an anode power       Particles such as silica are used as the light diffusion
supply terminal.                                      65 material. In the embodiment 1, the translucent base board
   The LED chip 110 according to the embodiment 1 is a                120 is used . Thus, the white light emitted from the line
bare chip which emits visible light in one color, and a blue          shaped sealing material 130 transmits the inside of the base
          Case 6:21-cv-00146-ADA Document 1-1 Filed 02/12/21 Page 16 of 21


                                                       US 9 ,732,930 B2
board 120 , and is emitted from the back surface and the side            containing copper ( copper wire ) may be used as the internal
surfaces of the base board 120 . As described above , the                lead wire and the external lead wire . The Dumet wire is an
sealing material 130 including the wavelength conversion                 electric wire sealed inside of the stem 160 . The internal lead
material is arranged in line on one of the main surfaces of the          wire is connected to the power supply terminals 121 and 122
bar - shaped base board 120 . Thus, the base board 120 5 on the base board 120, and the external lead wire is
appears shining like a filament of the conventional incan                connected to the output terminal 182 in the circuit 180 which
descent light bulb from any surface of the base board 120                shall be described later.
when the light bulb shaped lamp 1 is turned on .                           The stem 160 is provided from the opening 171 of the
   In addition, the sealing material 130 including the wave -            globe 170 toward the inside of the globe 170 . More specifi
length conversion material may be arranged on a surface of 10 cally , the stem 160 is formed as a rod - shaped extending part
the base board 120 on which the LED chip 110 is not                      having one end extended in the proximity of the filament
mounted . More specifically , as in the embodiment 1 , in a              part 100 . More specifically , the stem 160 according to the
configuration in which the LED chip 110 is mounted on the                embodiment 1 is a component with a shape as if the stem
first main surface 125 of the base board 120 and the LED      used for conventional incandescent light bulb is extended
chip 110 is not mounted on the second main surface 126 15 toward the inside of the globe 170 . Note that, the stem 160
opposite to the first main surface 125 , the sealing material may be a stem used for a common incandescent lightbulb .
130 ( the second sealing material) is formed on the second       The end portion of the stem 160 on the base side is joined
main surface 126 , in addition to the sealing material 130               to the opening 171 of the globe 170 so as to close the
( first sealing material) on the first main surface . With this,         opening 171. As described above, part of the each of the
the blue light emitted from the second main surface 126 on 20 power supply leads 141 and 142 are sealed in the stem 160 .
which the LED chip 110 is not mounted is converted into                  As a result , the filament part 100 inside of the globe 170 is
yellow light and white light is synthesized . Accordingly , it is        electrically connected to the circuit 180 outside , while
possible to set the color of light emitted from the second               keeping the globe 170 airtight. Accordingly , with the LED
main surface 126 on which the LED chip 110 is notmounted                 light bulb 1, it is possible to prevent water or vapor from
closer to the color of light directly emitted from the sealing 25 entering the globe 170 for a long period of time, and to
material 130 on the first main surface 125 , allowing emis -             prevent degradation of the components of the filament part
sion of white light from both surfaces of the base board 120 .           100 or degradation of the connecting part of the filament part
As a result, a light- distribution property even more closely            100 and the power supply leads 140 due to moisture . Note
similar to the incandescent light bulb can be achieved                   that , each of the power supply leads 140 are not necessarily
   In this case, it is preferable that the sealing material 130 30 a composite wire, but a single wire composed of a single
formed on the second main surface 126 is formed over, in metal wire .
plan view , the sealing material 130 formed on the first main         The stem 160 is made of soft glass transparent to visible
surface 125 ( in a direction orthogonal to the first and second          light. With this , the LED light bulb 1 can prevent the loss of
main surfaces ). With this , it is possible for the light from the       light emitted from the filament part 100 due to the stem 160 .
LED chip to effectively enter the sealing material 130 on 35 The LED light bulb 1 can also prevent the shadow formed
both of the main surfaces.                                               by the stem 160 . Furthermore , white light emitted from the
   Note that, the wavelength conversion material included in             filament part 100 illuminates the stem 160 . Thus, the light
the sealing material 130 may be a yellow phosphor such as                bulb shaped lamp 1 can achieve visually superior appear
( Sr, Ba ), SiO . :Eu2 + , Sr , SiO :Eu2 + , for example , in addition   ance. Note that, the stem 160 may not have to close the
to the YAG phosphor. Alternatively , a green phosphor such 40            opening 171 in the globe 170 , and may be attached to a part
as (Ba, Sr)2SiO4:Eu² +, BazSig012Nz:Eu ? +may also be used .             of the opening 171.
Alternatively, a red phosphor such as CaAlSiNz:Eu2 +, Sr                  N ote that, the power supply lead 140 is preferably metal
(Si, Al) - (N , O )g: Eu + may be used .                                 wire containing copper with high heat conductivity . With
   The sealing material 130 may not be necessarily be made               this, it is possible to actively dissipate heat generated at the
of silicone resin , and an organic material such as fluorine 45 filament part 100 to the base 190 through the power supply
series resin or an inorganic material such as a low -melting - lead 140 . Furthermore , in the embodiment 1 , an example in
point glass or a sol- gel glass may be used as the sealing which two power supply leads 140 are included is illus
material other than the silicone resin . Since the inorganic             trated . However, it is not limited to this example . For
materials are more highly resistant to heat than the organic             example , when multiple filament parts are housed in the
material, the sealing material 130 made of inorganic material 50 globe and power is supplied to each of the filament parts ,
is advantageous for increasing luminance .                               each of the filament parts may be supported by separate
(Power Supply Leads and Stem )                               power supply lead . Note that, each of the power supply leads
   The two power supply leads 140 ( 141 and 142 ) are power  140 are not necessarily a composite wire, but a single wire
supply wires for supplying power to cause the LED chip 110 composed of a single metal wire .
in the filament part 100 to emit light. Each of the power 55 (Globe and Stem )
supply leads 141 and 142 is a composite wire including an       The globe 110 has a shape with one end closed in a
internal lead wire , a Dumet wire and an external lead wire  spherical shape, and the other end has the opening 171. In
joined in this order. The two power supply leads 141 and 142 other words , the shape of the globe 170 is that the opening
have strength enough to support the filament part 100 , and      171 provided in a part of hollow sphere is narrowed down
support the filament part 100 such that the filament part 100 60 while extending away from the center of the sphere . In the
is suspended at a constant position in the globe 170 .                   embodiment 1, the shape of the globe 170 is Type A ( JIS
   In each of the power supply leads 141 and 142, the                    C7710 ) which is the same as a common incandescent light
internal lead wire is an electric wire extending to the inside           bulb .
of the globe 170 , and is extended from the stem 160 toward                 The globe 170 is a hollow translucent component which
the filament part 100. The external lead wire is an electric 65          houses the filament part 100 inside , and emits the light
wire extending to outside of the globe 170 , and is extended             emitted from the filament part 100 to outside of the lamp . In
from the circuit 180 toward the stem 160 . Metal wire mainly             the embodiment 1 , the globe 170 is a hollow glass bulb made
         Case 6:21-cv-00146-ADA Document 1-1 Filed 02/12/21 Page 17 of 21


                                                      US 9 ,732,930 B2
                                                                                                     12
of transparent silica glass , and the filament part 100 arranged         Note that, in the embodiment 1, an example using an E26
at the center of the globe 170 can be seen from outside of the        base is described . However, it is not limited to this example ,
globe 170 . With this configuration , the loss of the light           and the size and the shape of the basemay be appropriately
emitted from the filament part 100 due to the globe 170 can           selected depending on the usage . For example , an E17 base
be suppressed . In addition , with the filament part 100 5 or others may be used as the base 190 . In addition , the base
arranged at the center of the spherical globe 170 , the               190 does not have to be a screw base , and may be a base in
omnidirectional light- distribution property is achieved when         a different shape such as a plug - in base . Alternatively, the
the light bulb shaped lamp 1 is turned on .                 base 190 is directly attached to the opening 171 of the globe
  Note that, the shape of the globe 170 does not have to be 170 . However, it is not limited to this example . The base 190
Type A . For example, the shape of the globe 170 may be 10 may be indirectly attached to the globe 170 . For example,
Type G or Type E , and may be appropriately selected                  the base 190 may be attached to the globe 170 through resin
depending on the usage . The globe 170 does not have to be            components such as a resin case . In this configuration , the
transparent, and diffusion treatment such as a milky white            circuit 180 and others may be housed in the resin case , for
diffusion film formed by applying silica may be performed .      example .
Alternatively, the globe 170 may be colored in red , yellow , 15 (Light Distribution Pattern )
or other colors, or a pattern or picture may be drawn thereon .    Next, as an example of the effects achieved by the base
Alternatively, the globe 170 does not have to be made of              board 120 in the LED light bulb 1 according to the embodi
silica glass. The globe 170 may be made of transparent resin          ment 1 of the present invention , light-distribution patterns of
such as acrylic . Forming the globe 170 with glass as          the LED light bulbs shall be described with reference to
described above allows the globe 170 to be highly resistant 20 FIGS. 5A and 5B . FIG . 5A is a chart illustrating a light
to heat.                                                       distribution pattern of the LED light bulb 1 according to the
(Circuit and Base )                                            embodiment 1 of the present invention in which a base board
    The circuit 180 is a lighting circuit for causing the LED         made of translucent polycrystalline alumina ceramic having
chip 110 in the filament part 100 to emit light, and is housed        a total transmittance of 90 % or higher is used . FIG . 5B is a
in the base 190 . More specifically , the circuit 180 includes 25 chart for comparison with FIG . 5A , and illustrates a light
a plurality of circuit elements and a circuit board on which          distribution pattern of the LED light bulb according to a
the circuit elements are mounted . In the embodiment 1 , the          comparative example in which a base board made of opaque
circuit 180 converts the AC power received from the base              alumina ceramic is used . Note that, the configurations of the
190 into the DC power , and the DC power is supplied to the           LED light bulbs used for the charts in FIGS . 5A and 5B are
LED chip 110 through the two power supply leads 140 . 30 identical to the embodiment 1 except for the material
   FIG . 4 is a diagram illustrating the circuit configuration of composing the base board . In both charts , the light intensity
the lighting circuit in the LED light bulb according to the is normalized using the light intensity of an angle having the
embodiment 1 of the present invention . As illustrated in FIG .       highest emission intensity . Zero degree is directed toward
4 , the circuit 180 in the embodiment 1 includes, as electronic       the globe, and 180 degrees are directed toward the base . In
parts ( circuit elements ), a diode bridge 183 for rectification , 35 this configuration , since the light is blocked by the metal
a capacitor 184 for smoothing, and a resistor 185 for                 base , no light is emitted to the 180 - degree direction toward
adjusting current .                                                   the base . Usually , an LED light bulb is attached to the
   Here , input terminals of the diode bridge 183 are input           ceiling. In this case , the globe is on the lower side , and the
terminals 181 of the circuit 180 , and an end of the capacitor base is on the upper side (ceiling side).
184 and an end of the resistor 185 are output terminals 182 40 According to the light- distribution pattern of the LED
of the circuit 180 . Furthermore , the input terminals 181 are light bulb 1 according to the embodiment 1 using a trans
electrically connected to the base 190. More specifically, one        lucent base board illustrated in FIG . 5A , the light from the
of the input terminals 181 is connected to the screw part 191    LED light bulb 1 is strongly emitted in the 20 - degree
on the side surface of the base , and the other of the input direction on the globe side and 150 -degree direction on the
terminals 181 is connected to the eyelet 192 at the bottom of 45 base side , which indicates a wide distribution angle of light.
the base . The output terminals 182 of the circuit 180 are       In contrast, according to the light - distribution pattern of the
connected to the external lead wire of the power supply lead     LED light bulb according to a comparative example using an
140. More specifically, the output terminals 182 are electri-         opaque base board illustrated in FIG . 5B , the light from the
cally connected to a row of LED chips 186 (series- connected          LED light bulb is strongly emitted in 0 - degree direction on
group including the LED chips 110 connected in series.             50 the globe side . However , the light is sparsely emitted toward
   Note that, the LED light bulb 1 does not have to include           the 150 - degree direction on the base side, and the intensity
the circuit 180 . For example , when the DC power is directly         of the light is merely approximately 20 % of the highest
supplied from a lighting equipment or a cell , the LED light          intensity . Furthermore, an emission angle set to be an angle
bulb 1 does not have to include the circuit 180. In this case , at which the intensity of light is half the highest intensity is
one of the external lead wires is connected to the screw part 55 approximately 110 degrees in the light emitted from the
191, and the other of the external lead wires is connected to         LED light bulb in FIG . 5A , and is narrow in the radiation
the eyelet 192. Note that, the circuit 180 is not limited to a        angle of the light emitted from the LED light bulb in FIG .
smoothing circuit , but may be an appropriately selected              5B , at approximately 70 degrees . As described above, the
combination of a light-adjusting circuit, a voltage booster, LED light bulb in FIG . 5A can achieve wider light distri
and others.                                                 60 bution angle than the distribution angle of the LED light
    The base 190 is provided at the opening 171 of the globe          bulb in FIG . 5B , and a light- distribution pattern closer to that
170 . More specifically , the base 190 is attached to the globe       of the incandescent light bulb with which the filament can be
170 using an adhesive such as cement to cover the opening             seen from any direction is achieved . Note that, the direction
171 of the globe 170 . In this embodiment, the base 190 is an         at which the emission intensity on the globe side of the LED
E26 base . The LED light bulb 1 is attached to a socket for 65 light bulb in FIG . 5A should be 0 degree, but is 20 degrees.
E26 base connected to the commercial AC power source for              This is probably because the base board 120 is slightly tilted .
use .                                                                 ( Variation of Filament Part)
         Case 6:21-cv-00146-ADA Document 1-1 Filed 02/12/21 Page 18 of 21


                                                     US 9 ,732,930 B2
                             13                                                                     14
  Next, a variation of the LED light bulb according to the            In addition , the power supply leads 140 support the
embodiment 1 of the present invention shall be described           filament part 200 at the diagonal parts of the base board 220
with reference to FIGS. 6A and 6B . FIG . 6A is a diagram          in a square in this variation . However, it is not limited to this
matic perspective view of the filament part in the LED light       example . Alternatively , the filament part 200 may be sup
bulb according to the variation of the embodiment 1 of the 5       ported at the central part of opposite two sides of the
present invention . FIG . 6B is a cross -sectional view of the     rectangle base board 220 , or supported at the both ends of
filament part in the LED light bulb along A - A ' in FIG . 6A .    one side. In particular, when the base board 220 is placed
   The LED light bulb according to this variation is different     vertically facing the main surface of the base board on which
from the LED light bulb according to the embodiment 1 in           the LED chip is mounted toward the side part of the globe
the configuration of the filament part, and the rest of the  the 10 stem
                                                                    170 , the part supporting the base board 220 is located at the
configuration is identical. Accordingly, in this variation , the powerside     . Thus, it is possible to shorten the length of the
                                                                            supply  lead 140 .
filament part 200 shall be mainly described . The filament
part 200 according to the variation includes a translucent                                 Embodiment 2
tabular base board 220 and a plurality of rows of LED chips 15
210 .                                                                 Next, an LED light bulb 2 according to the embodiment
   In this variation , the base board 220 is composed of 2 of the present invention shall be described with reference
ceramic made of aluminum nitride , and is a tabular board to FIGS. 7 to 9. FIG . 7 is a front view of the LED light bulb
which is a rectangle 20 mm long , 10 mm wide , and 0 .8 mm  according to the embodiment 2 of the present invention .
thick . Two through holes 221 and 222 are provided in the 20 As illustrated in FIG . 7 , the LED light bulb 2 according
base board 220 . The two through holes 221 and 222 are             to the embodiment 2 of the present invention is different
provided at the diagonal ends of the base board 220 , and the      form the LED light bulb 1 according to the embodiment 1 in
power supply leads 140 (141 and 142) passes through the            that a spherical ( Type G ) globe 370 is used , that the LED
two respective through holes and fixed with solder. More       chips 310 are mounted on both surfaces of the base board
specifically , the power supply lead 141 passes through one 25 320 , and that the two rows of LED chips ( series connected
of the through holes 221 , and the power supply lead 142       group ) that were connected in series are inversely connected
passes through the through hole 222 . The leads and the in parallel.
through holes are electrically and mechanically connected        FIG . 8A is a top view of the filament part 300 in the
with solder.                                                   embodiment 2 . The filament part 300 is formed as follows:
   Furthermore , 30 LED chips 210 which emit violet light 30 a plurality of LED chips 310 are arranged in a zigzag line
are mounted on the firstmain surface 225 of the base board         and mounted on translucent base board 320 ; the sealing
220 . The LED chip 210 is composed as three rows of LED            material 330 including the wavelength conversion material
chip rows, and one LED chip row includes 10 LED chips              is applied in zigzag shape along the LED chips 310 arranged
210 . A part of the metal line pattern 223 plated with gold on     in zigzag in an area surrounded by the broken line in FIG .
the surface is a chip mounting part. The LED chip 210 in the 35 8A . The LED chips 310 are located at the inflection points
variation is mounted by a process known as flip chip               of the zigzag shape . By shaping the sealing material 330 in
bonding with which the cathode electrode and the anode             a shape other than a straight line gives variety to the shape
electrode of the LED chip 210 are connected to the chip            of the filament part.
mounting part . Each of the 10 LED chips 210 included in a            In addition , in the embodiment 2, the LED chips 310 are
row is connected in series, and the three rows are connected 40 arranged in zigzag on both sides of the base board 320 . The
in series with one another. In other words, all of the 30 LED      zigzag shaped sealing material 330 is applied on the LED
chips 210 are connected in series. Note that, the metal line       chips 310 on both surfaces. In this case , the sealing materials
pattern 223 may be formed using a transparent conductive           330 located on one of the main surfaces ( first main surface )
material such as indium tin oxide (ITO ) . By having the metal     and on the other of the main surfaces ( second main surface )
line pattern 223 made of a transparent conductive material 45 are preferably formed such that the zigzag shapes cross each
allows reducing the loss due to light absorption compared to       other. With this configuration , when viewing the base board
the case in which the light-blocking metal material is used .      320 from one of the main surfaces , the sealing material 330
In addition, the shadow caused by blocked light does not           on the other main surface can be seen through . With this, the
appear either.                                                     appearance of two entwined filaments can be reproduced .
   Each of the rows of LED chips of the LED chips 210 is 50 This configuration shall be described with reference to FIG .
sealed in line by the sealing material 230 including the     8B . FIG . 8B is a diagram illustrating the arrangement of the
wavelength conversion material. With this, it is possible to sealing material 330 according to the embodiment 2. In FIG .
reproduce the LED light bulb as if there are three filaments .     8B , the arrangement of the sealing material 330 on one of the
In this variation , the aluminum nitride composing the base main surfaces of the base board 320 and the other of the
board 220 is clear and transparent. Thus , when viewed from 55 main surfaces of the base board 320 is illustrated in the
the second main surface 226 side opposite to the firstmain         broken line 333 and the solid line 334 .
surface 225 on which the LED chip 210 is mounted , it is              Note that, in the embodiment 2 , the LED chips are
possible to view the shape of the sealing material 230             arranged on both surfaces of one base board . However, it is
clearly . As in this variation , since the filament part is        not limited to this example . For example, two boards on
composed of a plurality of LED chip rows (series connected 60 which the LED chips are mounted only on one main surface
 group ), each row can be easily recognized from an opposite  are prepared and the other main surfaces on which no LED
main surface side on which the LED chips are not mounted . chip is mounted are bonded . With this, the base board on
  Note that, when the LED chip 210 which emits violet light        which the LED chips are mounted on both surfaces can be
is used as in this variation , the filament part 200 which emits made . In this case, the same effects as the embodiment
white light can be achieved by using blue phosphor , green 65 described above can be achieved .
phosphor, and red phosphor as the wavelength conversion               FIG . 9 illustrates the circuit configuration of the circuit
material included in the sealing material 230 .                    380 used for the LED light bulb according to the embodi
         Case 6:21-cv-00146-ADA Document 1-1 Filed 02/12/21 Page 19 of 21


                                                      US 9 ,732,930 B2
                             15                                                                  16
ment 2. As illustrated in FIG . 9 , in the LED chip row 385        figuration of the sealing material is the same as described
( first series connected group ) arranged on one of the main       above , and the sealing material includes the wavelength
surfaces and the LED chip row 386 (second series connected conversion material.
group ) arranged on the other of the main surfaces, the LED      In the filament part 400 in the variation 1 illustrated in
chips in the rows of the LED chips are connected in series. 5 FIG . 10 , three translucent base boards 420 ( 421, 422 , and
Furthermore, the LED chip row 385 and the LED chip row             423) on which the LED chips are mounted compose three
386 are electrically connected in inverse parallel connection .    side faces of a triangle pole , and the entire triangle pole is
Furthermore, one of the connecting parts on which one end          covered with the sealing material 430 including the wave
of the LED chip row 385 and the one end of the LED chip            length conversion material, forming a cylindrical light
row 386 are connected , and the other connecting part on           emitting unit as a whole . As described above , the filament
which the other end of the LED chip row 385 and the other          part 400 according to the variation 1 reproduces the shape of
end of the LED chip row 386 , that is , both ends of the           the cylindrical filament.
inverse parallel connection are connected to the power            This configuration is advantageous because the power
supply terminals 321 and 322, and electrically connected to 16 supply leads ( not illustrated ) may be inserted and fixed in the
the power supply leads 341 and 342 (in FIG . 7). Note that,         inner area 425 of the triangle pole surrounded by the three
the LED chips that are side-by -side belong to different LED       base boards 421 , 422, and 423 . With this , it is possible to
chip rows (series connected group).                                actively radiate the heat generated at the LED chip through
   In the circuit 380 , the input terminals 381 are electrically   the power supply leads .
connected to the base 390 , and the output terminals 382 are 20       The filamentpart 500 in the variation 2 illustrated in FIG .
electrically connected to the power supply terminals 321 and       11 is composed of three translucent base boards 520 (521,
322 in the filament part 300 through the power supply leads        522 , and 523 ) on which the LED chips are mounted are
340 ( 341, 342 ) in the stem 360. With the configuration           arranged such that the cross - section is U -shaped with all
described above , AC power is supplied from the base 390 to        corners in straight angles .
the power supply lead 340 , and AC power is supplied to the 25 This configuration is advantageous because the LED chip
ends of the inverse parallel connection . With this , in one mounted surface of the base board 522 in the middle is
cycle , one of the LED chip rows ( for example , the LED chip arranged facing the top side of the globe. In addition , the
row 385 ) is turned on; the other of the LED chip rows ( for on LED chip mounted surfaces of the base boards 521 and 523
example , the LED chip row 386 ) is turned off . And it vois 30 globeboth. With
                                                                             sides are arranged facing the side surface of the
reversed in the next cycle ; thereby the two LED chip rows 30 be recognizedthis from configuration , the sealing material 530 can
                                                                                           any direction . With this, the light
385 and 386 keep alternately blinking . Accordingly , in the
embodiment 2 , the lighting circuit can be configured without emission
                                                                to the
                                                                          shape of the filament part 500 is even more close
                                                                       light-emission shape of the filament of the incandes
using electronic parts for converting the AC power to the DC cent light bulb
power such as a diode bridge for rectification . This allows$ 35 The filamentwhenpart
                                                                                       emitting light.
                                                                                      600  according to the variation 3 illus
composing the circuit only with the resistor 383 for or adjust- trated in FIG . 12 is composed
                                                        adjust                                  by arranging the LED chips
ing current, simplifying the circuit configuration .            and the sealing material 630 wound around the translucent
   Note that, in the embodiment 2 , the power supply leads polygonal column base board 620 .
340 ( 341, 342 ) are attached to the base board 320 in a               The configuration is advantageous because the shape of
direction that both of the main surfaces of the base board 320 40 the filament of the conventional incandescent light bulb , that
                 ED chips 310 are mounted facing the side         is , a spring shape can be reproduced .
part of the globe 370 . Note that, the direction of the               The filament part 700 according to the variation 4 in FIG .
attachment of the power supply leads 340 ( 341 and 342 ) on 13 is composed by arranging the LED chips and the sealing
the base board 320 may be appropriately determined material 730 in a ring on the circular translucent base board
depending on the design of the LED light bulb . In addition , 45 720 .
in the embodiment 2 , the filament part 300 is arranged in a       Note that, the shape of the arrangement of the LED chips
direction that the rows of the LED chips 310 composing the         and the sealing material 730 is not limited to a circular ring,
filament part 300 crosses the central axis of the globe 370 . but may be a shape that cannot be achieved by the filament
 The direction may be appropriately determined depending of the conventional incandescent light bulb such as square ,
on the design of the LED light bulb . For example , the 50 star, characters, graphic , signs , or cartoon characters.
filament part 300 may be arranged in parallel with or oblique    In addition , the shape of the base board 720 may also have
to the central axis of the globe 370 .                        a variety not only square or circle, but also star, characters,
   As described above , in the LED light bulb 2 according to graphic , signs, or cartoon characters.
the embodiment 2 of the present invention , the light-distri- (Other Variation of Filament Part and Others )
bution pattern with a wide light-distribution angle can be 55 The light bulb shaped lamp according to the present
achieved , achieving the omnidirectional light- distribution invention has been described above based on the embodi
property close to that of the incandescent light bulb , in the     ments and variations. However, the present invention is not
same manner as the embodiment 1 .                                  limited to the embodiments and others .
(Variation of Filament Part )                                        In the embodiments the filament part is configured to emit
   Next, a variation of the LED light bulb according to the 60 white light using the LED chips and the sealing material
 embodiment 2 of the present invention shall be described including the wavelength conversion material as an
with reference to FIGS . 10 to 13 . FIGS . 10 to 13 are         example . However, it is not limited to this example .
diagrams for illustrating the variations 1 to 4 of the filament   For example , the filament part can be configured with
part in the LED light bulb according to the embodiment 2 of        yellow to amber LED chips along with translucent sealing
the present invention . Note that, for simplifying the descrip - 65 material that does not include the wavelength conversion
tion , illustration of the LED chips and the power supply          material. Light bulb with low luminous flux is generally
terminals is omitted in these diagrams. Note that , the con        used for purposes that does not require high color rendition .
         Case 6:21-cv-00146-ADA Document 1-1 Filed 02/12/21 Page 20 of 21


                                                       US 9 ,732,930 B2
                               17
For these purposes, the light from incandescent light bulb               170 , 370 Globe
can be reproduced using only the light from the LED chip .               180, 380 Circuit
  Needless to say, the color of light emitted from the LED               181, 381 Input terminal
chip , whether or not the wavelength conversion material is              182, 382 Output terminal
used , or the type of the wavelength conversion material may 5           183 Diode bridge
also be selected appropriately .                                         184 Capacitor
   For example , a configuration in which LED chips of                   185 , 383 Resistor
light' s three primary colors , i. e ., blue, green , and red are        186 , 385, 386 LED chip row
used to obtain white light, a configuration in which LED                 190 , 390 Base
chips having a wavelength from blue - violet to a ne    nearr .- 10      191 Screw part
ultraviolet range , and phosphors of the three primary colors,           192 Eyelet
i.e., blue , green , and red are used to obtain white light, or a        221, 222 Through hole
configuration in which light in a single color such as blue              223 Metal line pattern
only , green only , or red only is used is possible as a                 425 Inner area
configuration of the filament part.                                 15   The invention claimed is :
   In addition , although LED is used as an example of the               1 . A light bulb shaped lamp, comprising :
light -emitting device in the embodiments, the light- emitting           a globe;
device may be a semiconductor laser, organic electro lumi                a base board which is tabular and housed in said globe, the
nescence (EL ), or inorganic EL .                                          base board having a first surface and a second surface ;
   The LED light bulb according to the embodiments and the 20            a plurality ofLED chips mounted in a straight-line row on
variations may be attached to the lighting equipment pro                    said base board ;
vided on the ceiling of a room , and can be implemented as               a single continuous sealing material on said first surface
a lighting apparatus . The lighting apparatus includes the                  of said base board and covering said row of said
LED light bulb and the lighting equipment ( light-up equip                 plurality of LED chips ;
ment). The lighting equipment includes an equipment body 25              a second sealing material on said second surface of said
attached to the ceiling and a lamp cover covering the LED                  base board , opposing said first surface of said base
light bulb , and a socket for attaching the base of the LED                board ,
 light bulb is provided in the equipment body. Power is                  a base for receiving power from outside ; and
 supplied to the LED light bulb through the socket .                     at least two power- supply leads for supplying power to
    Those skilled in the art will readily appreciate thatmany 30            said plurality of LED chips,
modifications are possible in the exemplary embodiments                  wherein
without materially departing from the novel teachings and                said base board is translucent and is supported by said at
advantages of this invention . Accordingly , all such modifi                least two power - supply leads,
cations are intended to be included within the scope of this             each of said two power -supply leads is extended from a
invention .                                                         35      side of said base toward inside of said globe and is
                                                                            connected to an end of said base board ,
              INDUSTRIAL APPLICABILITY                                   said plurality of LED chips are electrically connected to
                                                                            a first power supply terminal provided at a portion at
   The light bulb shaped lamp according to the present                     which one of said two power -supply leads and said base
invention reproduces the simulated filament of the incan - 40              board are connected , and a second power supply ter
descent light bulb by the light- emitting device such as the               minal provided at a portion at which the other of said
LED chips and the base board . The present invention is                    two power -supply leads and said base board are con
particularly effective for a light bulb shaped lamp replacing              nected ,
conventional incandescent light bulbs, and particularly a                the single continuous sealing material is viewable from
light bulb shaped lamp replacing the incandescent light bulb 45             the outside of the globe, and
for decorative purpose showing the filament.                             the single continuous sealing material includes a wave
                                                                            length conversion material, extends along a straight
                 REFERENCE SIGNS LIST                                       line direction in which said row of said plurality of
                                                                            LED chips are aligned , and is configured in a semi
   1, 2 LED light bulb                                              50      cylindrical straight- line shape connecting said LED
   100 , 200 , 300 , 400 , 500, 600, 700 Filament part                      chips.
   110 , 210 , 310 LED chip                                              2 . The light bulb shaped lamp according to claim 1 ,
   111 Sapphire board                                                    wherein said LED chips are mounted in a plurality of
   112 Nitride semiconductor layer                                          rows.
   113 Cathode electrode                                            55   3 . The light bulb shaped lamp according to claim 2,
   114 Anode electrode                                                   wherein the single continuous sealing material is formed
   115 , 116 Wire bonding part                                               in each of the rows of said LED chips.
   117 Gold wire                                                         4 . The light bulb shaped lamp according to claim 1,
   118 Chip bonding material                                             wherein said LED chips are mounted on a first surface of
   120 , 220 , 320 , 420 , 421, 422 , 423 , 520, 521 , 522, 523, 60        said base board ,
     620, 720 Base board                                                 the second sealing material includes a wavelength con
   121 , 122 , 321, 322 Power supply terminal                              version material, and
   125 , 225 First main surface                                        no LED chips are mounted on the second surface of said
   126 , 226 Second main surface                                          base board .
                                            aling material os 5. Thelight bulb
   130 , 230 , 330 , 430 , 530 , 630 , 730 Sealing material
   140 , 141, 142, 340 , 341, 342 Power supply lead
   160 , 360 Stem
                                                                    65 5 . The light bulb shaped lamp according to claim 1,
                                                                       wherein the single continuous sealing material is in a
                                                                          zig -zag shape.
        Case 6:21-cv-00146-ADA Document 1-1 Filed 02/12/21 Page 21 of 21


                                                   US 9 ,732 ,930 B2
                             19                                                                20
  6 . The light bulb shaped lamp according to claim 1 ,             each of said two power-supply leads is electrically con
  wherein a surface of said base board on which said LED               nected to each end of the inverse parallel connection .
      chips are mounted is in a rectangle shape, said two            13 . The light bulb shaped lamp according to claim 1 ,
     power supply leads are connected to shorter sides of the       wherein a total transmittance of said base board is equal
     rectangle .                                                        to or higher than 90 % .
  7 . The light bulb shaped lamp according to claim 1 ,              14 . The light bulb shaped lamp according to claim 13 ,
  wherein said plurality of said LED chips are mounted on           wherein said base board is made of a translucent poly
     at least two surfaces of said base board .                        crystalline alumina ceramic .
  8 . The light bulb shaped lamp according to claim 1, 10 wherein  15 . The light bulb shaped lamp according to claim 1,
                                                                          said LED chips are fixed on said base board by a
  wherein two through holes are in said base board , and one 10 translucent
      of said two power supply leads passes through one of                    chip bonding material.
      said two through holes, and the other of said two power      16 . The light bulb shaped lamp according to claim 1 ,
      supply leads passes through the other of said two           wherein said LED chips are connected in series between
      through holes.                                                  said first power supply terminal and said second power
  9 . The light bulb shaped lamp according to claim 1, 15 17.supply            terminal.
                                                                        The light bulb shaped lamp according to claim 16 ,
  wherein said base board is made of a hard -brittle material     wherein the first main surface of said base board is in a
      having an emissivity of 0 .8 or higher.                         rectangle shape, and said LED chips are mounted along
   10 . The light bulb shaped lamp according to claim 1 ,
  wherein said base board is made of translucent ceramic ?, 2018 .a The longitudinal direction of said base board .
                                                                             light bulb shaped lamp according to claim 1 ,
      and said two power- supply leads are copper wires.
  11 . The light bulb shaped lamp according to claim 1,           wherein the single continuous sealing material is directly
  wherein an electronic part electrically connected to said           overlaying said LED chips.
      LED chips is housed in said base.                            19 . The light bulb shaped lamp according to claim 1,
  12 . The light bulb shaped lamp according to claim 1,         wherein   said globe is free of fluorescent material formed
further comprising:                                      1 , 25 thereon .
   a first series-connected group and a second series -con         20 . The   light bulb shaped lamp according to claim 1 ,
    nected group , each of which is a group of a plurality of wherein      said base houses a lighting circuit.
                                                                    21. The light bulb shaped lamp according to claim 1 ,
    said LED chips connected in series ,                         further comprising a stem extending from an opening of said
  wherein said first series -connected group and said second
                                                           an 30 globe
                                                                 g into
     series -connected group are electrically connected in an 30 power       the inside of said globe, wherein said at least two
                                                                        -supply leads are led out from the stem .
     inverse parallel connection ,
  AC power is supplied to said two power-supply leads, and                               * * * * *
